Appeal from an order of the Erie County Court (Timothy J. Drury, J.), entered September 29, 2003 pursuant to RPAPL 711. The order reversed a judgment of the City Court of Buffalo entered October 10, 2002, granting petitioner a judgment of possession and a warrant of eviction to recover possession of a rental property.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at County Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.